United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-1556
Issued: December 10, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

On July 1, 2014 appellant filed a timely appeal from a June 4, 2014 merit decision of the
Office of Workers’ Compensation Programs (OWCP). The Board docketed the appeal as
No. 14-1556. By its June 4, 2014 decision, OWCP denied appellant’s claim, finding that he had
not submitted factual evidence clarifying the specifics of the work factors he alleged to have
caused his conditions. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
On April 17, 2013 appellant, then a 61-year-old customer care agent and former mail
carrier, filed an occupational disease claim (Form CA-2) alleging that he sustained pain to the
neck, upper and lower back and left hip as a result of “years of carrying mail.” He first became
aware of his claimed condition and of its relationship to his employment on April 10, 2013.
Appellant noted that he had other health issues and that his pain had “come out.” The employing
establishment noted that, as of March 9, 2013, he had been assigned a position as a customer care
agent, which involved sitting at a computer and answering telephone calls for the entirety of each
shift. By letter dated April 18, 2013, the employing establishment challenged appellant’s claim.
It stated that he had not submitted any medical documentation supporting his claim and that the
claim should, therefore, be denied. With its letter, the employing establishment sent a position
1

5 U.S.C. § 8101 et seq.

description for appellant’s current position of a customer care agent. On April 24, 2013 OWCP
requested that appellant submit additional factual and medical evidence in support of his claim.
In an attached questionnaire for appellant’s completion, it wrote, “Send a copy of the information
below, concerning job activities you believe contributed to your condition, to your employer for
concurrence. Send the original written statement to OWCP, along with any information
requested below.” There were no questions or requests for information appearing on the page
below this statement.
The Board finds that OWCP insufficiently developed the factual elements of appellant’s
claim, such that the Board cannot render a fully informed adjudication based upon the current
case record. In particular, OWCP did not send a development letter to the employing
establishment requesting an employment history or a description of the duties of the position
appellant alleged to cause his medical conditions. The employing establishment sent a position
description for appellant’s current position of a customer care agent, but did not send a position
description for the relevant position of a letter carrier. OWCP’s procedures indicate that a
chronological employment history should be obtained from the employing establishment in
occupational disease claims.2 As OWCP did not seek to obtain this evidence by sending a
development letter to the employing establishment, the case record is incomplete and the Board
cannot render a fully informed adjudication.
As this evidence pertaining to appellant’s claim is necessary for complete consideration
and adjudication of the issue raised on appeal, the Board, therefore, finds that the appeal
docketed as No. 14-1556 is not in posture for decision. The June 4, 2014 decision is set aside
and remanded for proper development of appellant’s work history and duties as a letter carrier,
and, following any necessary further development, the issuance of an appropriate merit decision.

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.7(b)(3)
(June 2011).

2

IT IS HEREBY ORDERED THAT the June 4, 2014 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further action consistent with this
order of the Board.
Issued: December 10, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

